DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 16-17), as well as the species election of SEQ ID NO: 2, in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-10 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
The requirement for restriction is made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,708,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘671 claims disclose:
A method of detecting Rifampicin resistant M tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid 
‘671 claim 1: “A method of detecting Rifampicin resistant M. tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid…”.
b. probing the amplified nucleic acid with one or more molecular beacon probes for an RRDR mutant target
‘671 claim 1: “b. probing the amplified nucleic acid with at least three molecular beacon probes for an RRDR mutant target…”.
c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe
‘671 claim 1: “c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe…”.
and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes that is greater than the Tm value for the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample
‘671 claim 1: “and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes that is less than or greater than the Tm value for the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample.”
Therefore, ‘671 claim 1 anticipates instant claim 1, rendering it obvious.
Regarding instant claim 2, the ‘671 claims disclose:
wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 70% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 1: “wherein each molecular beacon probe comprises a sequence, which is at least 85% identical to one selected from a group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
Therefore, ‘671 claim 1 anticipates instant claim 2, rendering it obvious.
Regarding instant claim 3, the ’671 claims disclose:
wherein the sequence is at least 90% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
‘671 claim 4 anticipates instant claim 3, rendering it obvious.
Regarding instant claim 4, the ‘671 claims disclose:
wherein the nucleic acid is amplified by asymmetric PCR
‘671 claim 2: “wherein the nucleic acid is amplified by asymmetric PCR”. 
‘671 claim 2 anticipates instant claim 4, rendering it obvious.
Regarding instant claim 5, the ‘671 claims disclose:
wherein said sample is a biological sample isolated from a subject
‘671 claim 3: “wherein said sample is a biological sample isolated from a subject”.
‘671 claim 3 anticipates instant claim 5, rendering it obvious.
Regarding instant claim 16, the ‘671 claims disclose:
wherein the sequence is at least 95% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
‘671 claim 4 anticipates instant claim 16, rendering it obvious.
Regarding instant claim 17, the ‘671 claims disclose:
wherein the molecular beacon probe consists of the sequence of SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
The difference is that instant claim 17 limits the probe to “consisting of” the recited SEQ ID NO, while ‘671 claim 4 only requires the probe to “comprise” the recited SEQ ID NO. As the ‘671 claim does not elaborate on any additional sequence that the probe might comprise, it would be obvious that the sequence of the recited SEQ ID NO is all that is necessary, and thus renders instant claim 17 obvious.

Claims 1-3 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,655,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘189 claims disclose:
A method of detecting Rifampicin resistant M tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid 
‘189 claim 1: “A method of detecting Rifampicin resistant M. tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid…”.
b. probing the amplified nucleic acid with one or more molecular beacon probes for an RRDR mutant target
‘189 claim 1: “b. probing the amplified nucleic acid with at least three molecular beacon probes for an RRDR mutant target…”.
c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe
‘189 claim 1: “c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe…”.
and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes that is greater than the Tm value for the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample
‘189 claim 1: “and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes having a Tm difference (dTm) of at least 2.1° C. compared to the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample.” As the recited difference is positive, this indicates a Tm greater than the Tm value for the wild-type RRDR region.
Therefore, ‘189 claim 1 anticipates instant claim 1, rendering it obvious.
Regarding instant claim 2, the ‘189 claims disclose:
wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 70% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 2: “wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 85% identical to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
Therefore, ‘189 claim 2 anticipates instant claim 2, rendering it obvious.
Regarding instant claim 3, the ’189 claims disclose:
wherein the sequence is at least 90% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
‘189 claim 3 anticipates instant claim 3, rendering it obvious.
Regarding instant claim 16, the ‘189 claims disclose:
wherein the sequence is at least 95% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
‘189 claim 3 anticipates instant claim 16, rendering it obvious.
Regarding instant claim 17, the ‘189 claims disclose:
wherein the molecular beacon probe consists of the sequence of SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
The difference is that instant claim 17 limits the probe to “consisting of” the recited SEQ ID NO, while ‘189 claim 3 only requires the probe to “comprise” the recited SEQ ID NO. As the ‘189 claim does not elaborate on any additional sequence that the probe might comprise, it would be obvious that the sequence of the recited SEQ ID NO is all that is necessary, and thus renders instant claim 17 obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakravorty et al (Journal of Clinical Microbiology 49(3):932-940 (March 2011), IDS reference) in view of Piatek et al (Nature Biotechnology 16:359-363 (1998), IDS reference).
With regard to claim 1, Chakravorty taught a method of detecting fluoroquinolone resistant M. tuberculosis in a sample comprising:
a. amplifying a nucleic acid containing the quinolone resistance-determining region (QRDR) of the gyrA gene in a sample to provide an amplified nucleic acid
See, e.g., page 933, column 2, first full paragraph: "A 107-bp fragment…containing the gyrA QRDR was amplified…". See also, e.g., page 933, column 2, last full paragraph: "A PCR-Tm analysis assay was carried out on artificial templates and clinical sample DNA…".
b. probing the amplified nucleic acid with one or more molecular beacon probes for a QRDR mutant target
See, e.g., page 933, column 2, last full paragraph: "PCR was performed with…0.8 ng/µl of each SMB probe…". See also figure 1, indicating the two probes, QDR1 and QDR2, aligned to the QRDR of the gyrA gene.
c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe
See, e.g., page 933, column 2, last full paragraph: "Following PCR cycling, post-PCR-Tm analysis was performed...and the resulting Tm values for each probe were determined." See also Table 2.
d. comparing the Tm value for each probe with a Tm value for a wild-type QRDR region, wherein a Tm value for at least one of the probes that is greater than the Tm value for the wild-type QRDR region indicates the presence of fluoroquinolone resistant M. tuberculosis in the sample
See, e.g., Table 2, where it can be seen that for the A90V and D94G mutants, the Tm of at least one of the probes is higher than for the corresponding wild-type.
Regarding claim 4, Chakarvorty used asymmetric PCR (see abstract).
Regarding claim 5, Chakravorty used clinical samples; e.g., page 933, column 2, last full paragraph: “A PCR-Tm analysis assay was carried out on artificial templates and clinical sample DNA…”.
The only difference between the claimed invention and the prior art is that Chakravorty was detecting fluoroquinolone resistance based on mutations in the gyrA gene instead of detecting rifampicin resistance based on mutations in the rpoB gene.
Piatek taught (page 359, column 2, only full paragraph, citations omitted): "Approximately 96% of rifampin-resistant strains have mutations in a single 81-bp core region of the rpoB gene."
Piatek taught a method of detecting such mutations, and thereby rifampin resistance, using a panel of 5 molecular beacon probes that spanned this 81-bp region (see figure 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the technology used by Chakravorty (i.e. amplification of the region of interest, interrogation of the amplification products using "sloppy molecular beacons", and Tm analysis) for the purpose of detecting mutations in the RRDR of the rpoB gene in order to detect rifampin (rifampicin) resistance. As stated by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007): "When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability." In this case, the improved method for detecting fluoroquinolone resistance disclosed by Chakravorty would have prompted a variation wherein it was applied to detecting rifampicin resistance, since rifampicin resistance was a known problem and genetic mutations leading to rifampicin resistance were also known, as evidenced by the cited art. Also, the design of probes for detecting nucleic acid sequences was standard procedure at the time the invention was made, as evidenced by the cited art.
Therefore, one of ordinary skill in the art could have designed appropriate primers and probes in order to adapt the methodology of Chakravorty towards the detection of mutations in the rpoB RRDR region.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637